The opinion of the Court was delivered by
Frost, J.
The order made in this case, was signed without attention to that part of it which directed the service of the writ to be set aside. The privilege of a party, attending on his case at Court, does not extend beyond the exemption of his person from arrest. If he is arrested on process, he can only claim to be discharged from custody; or if he has given bail, that the bail bond should be cancelled. (1 Tidd. Pr. 175; Childerston vs. Barrett, 11 East, 439; Randall vs. Gurney, 1 Chitty R. 679). So much of the order as directs an exoneretur to be entered on the bail bond, is affirmed.
The motion was heard just before the Court adjourned, on a verbal statement of the facts. The return of the sheriff was not produced. The service of process in the case had been very irregular. It may be doubtful whether a copy writ was *525served on the defendant when he was arrested. If this was not done, the defendant was not legally served with process. (A. A. 1736, P. L. 145; A. A. 1839, § 14, 11 Stat. 29; Miller’s Comp. 203). If it should appear, by the return of the sheriff, that the defendant was served with a copy of the writ; or if it does not appear by the return, but in fact the sheriff delivered a copy, let the return be amended according to the fact. On these terms and conditions the motion is granted, as to that part of the order which directs the service of the writ to be set aside; otherwise the motion is dismissed.
O’Neall, Evans, Wardlaw, Withers and Whitner, JJ. concurred.